Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 6-2789 (machine translation and English abstract included) in view of Kahn et al (US 2018/0281711).
Japanese Patent ‘789 taught that it was known at the time the invention was made to attach a carbon fiber reinforced plastic pipe to a metal part (an exteriorly disposed metal tube) with an adhesive wherein one heated the assembly of the inner carbon fiber reinforced plastic pipe, an adhesive interposed between the inner carbon fiber reinforced plastic pipe and an exterior metal part (tube) from the interior of the carbon fiber plastic pipe. Note that the metal pipe is described as part 2 and the carbon fiber reinforced plastic is described as part 3 which is interposed within the metal part. The abstract of the disclosure suggested that the heating of the assembly to harden the adhesive was performed while pressure was applied to the inner carbon fiber plastic pipe and that the heat was supplied from within the carbon fiber reinforced plastic pipe, see also paragraph [0014] of the translation. See paragraph [0012] for the use of carbon reinforcement in the plastic pipe. Additionally, while the reference did not expressly state that the outer metal was aluminum, aluminum is mentioned at paragraphs [0002] and [0004] and the assembly was clearly useful in an automobile assembly, see paragraph [0001]. The pipe so formed in Japanese Patent ‘789 had improved impact resistance with a reduction in overall weight of the pipe. 
Khan et al taught a hybrid bumper beam for a vehicle which was designed to have good impact resistance, see paragraphs [0002], [0021], [0035] and [0022]. The reference to Khan et al disposed a fiber reinforced plastic pipe within a metal pipe (much like the arrangement of Japanese Patent ‘789). The reference taught that an adhesive was present on the outer surface of the preform of fiber reinforced plastic material and that the fiber reinforced plastic material was pressed against the metal pipe component from pressure within the preform. At the same time that the interior of the carbon fiber reinforced plastic preform was pressurized, one applied heat to cure/harden the adhesive to bond the carbon fiber reinforced plastic to the metal pipe. The outer metal pipe is expressly referred to as an aluminum metal layer, see paragraph [0026]. The air fed into the inner bladder used to apply pressure to the preform against the metal pipe therein was a heated gas, see paragraph [0031]. Clearly, it was known in the process of attaching a carbon fiber reinforced plastic pipe which was pressed against the interior surface of an aluminum pipe to employ heated gas as the heating medium as well as the pressure applying medium when bonding the plastic pipe to the metal pipe as such was a conventional way to apply the pressure and heat needed to cure the adhesive and bond the components together in the manufacture of an impact absorbing member for an automobile as suggested by Khan et al in the operation of Japanese Patent ‘789. 
With respect to claim 2, both references suggested that the resin was a carbon fiber reinforced plastic material. Regarding claim 3, the metal part surrounded the outer circumference of the plastic pipe as described by both references. Regarding claim 4, the metal part was a pipe in both references and thus there was a through hole therein and the plastic pipe was inserted into the through hole of the metal part. Regarding claim 5, given that the references suggested the use of aluminum for the metal part and carbon fiber reinforced thermosetting plastic for the plastic part, one would have intrinsically understood that the thermal expansion coefficient of the metal part was larger than that of the pipe. Regarding claim 6, the reference to Khan expressly suggested the use of aluminum. Regarding claim 7, the metal part is arranged at both ends of the plastic pipe along the entire length of the pipe therein. Regarding claim 8, the reference suggested that hot gas (hot wind) would have flowed into the inside of the pipe in order to expand the bladder and heat the assembly, see Khan et al. regarding claim 10, the references suggested that the pipe assembly would have been suitable for part of body of an automobile (to better tolerate impact therein).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken with Anderson (US 2794481).
The references as set forth above suggested that one skilled in the art would have heated the inner pipe from within the same via application of hot gas inside of the same (and as expressed by Khan et al) and simultaneous with the heating from the interior of the plastic pipe, pressure was radially applied (by the bladder for example which was inflated with the hot gas). As an alternative to using an inflated bladder for application of pressure (noting that Japanese Patent ‘789 desired that there be pressure applied as well but doesn’t specify the manner in which the same was applied), Anderson taught that it was known to use a mandrel which expanded upon heating in order to exert pressure on the exterior of the composite material disposed on the same. More particularly, the reference to Anderson taught that the mandrel was formed of a material having a coefficient of thermal expansion such that upon heating the mandrel expanded to exert pressure on the exterior of the mandrel (on the material applied to the mandrel) in a radial direction as the mandrel expanded radially. Applicant is referred to column 3, lines 43-69 of Anderson. Clearly, it was known at the time the invention was made to employ a heat source (an expandable form) inside the carbon fiber reinforced pipe in the operation above in paragraph 3 (as an alternative to the inflatable bladder) wherein heating of the expandable form resulted in application of increased radial pressure from the form as the diameter increased instead of use of an inflated bladder which exerted pressure upon inflation when applying heat and pressure to the tubular assembly as suggested by Anderson. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746